Case 1:17-cr-00548-PAC Document 142 Filed 09/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

-- -- x
UNITED STATES OF AMERICA
S-2 17 Cr, 548 (PAC)
-V- ,
MEMORANDUM & ORDER
JOSHUA ADAM SCHULTE,
Defendant.
eee ceca enon enone open ena nae Huta enn eee eee 4

HONORABLE PAUL A. CROTTY, United States District Judge:

On September 9, 2019 Schulte requested that he be allowed to provide CIPA § 5 ' notice
to the wall counsel, as opposed to DOJ trial counsel, Dkt. 134. Schulte argues that providing
CIPA § 5 notice now would prematurely force him to reveal details of his defense strategy in
violation of his Fifth Amendment due process rights and Sixth Amendment rights to an effective
defense.

Schulte, however, notes that if the Court directs that notice be provided to the trial team it
will immediately comply with the Court’s ruling.

At a court conference on Wednesday, September 18, 2019, Counsel for Schulte provided
to the Court its CIPA § 5 Notice. Upon a brief review it does not appear to disclose any theory
of defense which has not been discussed previously. Furthermore, courts have considered and

rejected requests like Schulte’s previously. See United States v. Hashimi, 621 F. Supp. 2d 76

 

' The Classified Information Procedures Act (“CIPA”) establishes the procedures for pretrial
determinations of the disclosure and the admissibility at trial of classified information in federal
criminal proceedings. United States v. Libby, 453 F. Supp. 2d 35, 37 (D.D.C. 2006). The CIPA
sets forth a structure for determining the admissibility of classified information at trial. Jd.
Section 5(a) of the CIPA requires a defendant to file a notice “including a brief description” of
the classified information he “reasonably expects to disclose or cause the disclosure of” at trial.
18 U.S.C. App IL. §§ 5-6.

 
Case 1:17-cr-00548-PAC Document 142 Filed 09/18/19 Page 2 of 2

(S.D.N.Y. 2008) (upholding the constitutionality of CIPA where the defendant argued that
Sections 5 and 6 of CIPA unfairly required him to preview his case to the Government and
violated his due process and Sixth Amendment rights); United States v. Drake, 818 F. Supp. 2d
909, 913 (D. Md. 2011) (same). See also United States v. Hitselberger, 991 F. Supp. 2d 91, 95
(D.D.C. 2013) (“Given CIPA's careful balancing, it is unsurprising that every court to consider
the issue, including the D.C. Circuit, has rejected Fifth and Sixth Amendment challenges to
CIPA's [Sections 5 and 6] pretrial discovery rule”). There is no basis for the request and
production to the wall team would be both ineffective and inefficient.

The request to serve CIPA § 5 notice on the wall team is DENIED. Schulte’s counsel is
directed to forthwith produce CIPA § 5 notice to the trial team.
Dated: New York, New York

September 18, 2019

SO ORDERED

PAUL A. CROTTY '
United States District Judge

 
